REGISTERED
R-1 $1,700,000


ARTESIAN WATER COMPANY, INC.
GENERAL OBLIGATION NOTE
(COVENTRY WATER MAIN RENEWAL PROJECT)
SERIES 2020A-SRF




Final Maturity Date: November 1, 2041





REGISTERED OWNER:
Delaware Drinking Water State Revolving Fund, Delaware Department of Health &
Social Services, Division of Public Health




PRINCIPAL AMOUNT:
One Million Seven Hundred Thousand Dollars ($1,700,000)



ARTESIAN WATER COMPANY, INC., a corporation of the State of Delaware
(hereinafter referred to as the "Company"), for value received hereby
acknowledges itself indebted and promises to pay to the DELAWARE DRINKING WATER
STATE REVOLVING FUND, or to any other registered owner hereof, the principal sum
of ONE MILLION SEVEN HUNDRED THOUSAND DOLLARS ($1,700,000) or so much thereof as
shall actually be advanced to the Company by the Delaware Drinking Water State
Revolving Fund, acting by and through the Delaware Department of Health & Social
Services, Division of Public Health (the "Department") pursuant to the Financing
Agreement dated as of April 28, 2020 (the "Financing Agreement") between the
Company and the Department.


This Note is being issued in order to provide funds to:  (i) finance the cost of
installing approximately 4,100 linear feet of ductile iron water main in the
Coventry development, as more fully described in Exhibit A to the Financing
Agreement  and (ii) pay certain administrative costs and costs of issuing this
Note (collectively, the “Project”).  Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed to them in the Financing
Agreement.


The Company shall pay to the Department, on the principal amount drawn down and
outstanding hereunder from the date(s) drawn, interest at the rate of 0.5935%
per annum and an administrative fee at the rate of 0.5935% per annum
(collectively, interest and the administrative fee are referred to herein as
"Fee").  Such Fee shall accrue starting on the date hereof (the "Closing")
through the Final Maturity Date or prepayment in full hereof.  The Company shall
pay Fee hereunder initially on November 1, 2020 and semiannually thereafter on
each May 1 and November 1 (each, a "Payment Date").  The Company shall pay only
Fee and no principal during the period commencing with the Closing through and
including the Payment Date following the date on which the Project is actually
completed (currently expected to be June 30, 2021 as of the Closing).


The Company expects to complete the Project by June 30, 2021 (herein referred to
as the “Amortization Start Date”). This projected date of completion of the
Project is subject to an extension if such extension is mutually agreed upon by
the Department and the Borrower.


 After the Amortization Start Date, Fee and principal shall be payable on the
outstanding principal amounts drawn hereunder semiannually, on each Payment
Date, commencing on the second Payment Date following the Amortization Start
Date and continuing on each of the next 39 following Payment Dates, in an amount
sufficient to amortize all principal drawn with substantially equal semiannual
payments of principal and Fee over twenty (20) years.


If by April 28, 2021, which is one year from the date of Closing, (i) the
Company has not submitted requisition(s), in the manner required by Section 3.2
of the Financing Agreement, for more than ten percent (10%) of the Project
Costs, and (ii) the Department has not received a copy of each Notice to
Proceed, the Department may in its discretion assess a penalty equal to one
percent (1%) of the Loan Proceeds (the "Penalty").  Such Penalty may be drawn by
the Department from the Loan Proceeds.  It is within the Department’s complete
discretion whether to impose the Penalty based upon its review of affirmative
steps taken by the Company to commence and complete the Project and the totality
of the circumstances surrounding any such delay in requesting disbursement of
Loan Proceeds.


Notwithstanding the foregoing, all unpaid principal and Fee shall be paid in
full on November 1, 2041 (the “Final Maturity Date”).  The Fee hereon shall be
calculated on the basis of a 360-day year consisting of twelve 30-day months. 
Both the principal of and Fee on this Note are payable in lawful money of the
United States of America.  Principal and Fee on this Note shall be paid by check
or draft mailed or remitted electronically to the Registered Owner, as shown on
the books and records of the Company.


This Note is authorized and issued pursuant to the governing laws of the Company
and the laws of the State of Delaware and resolution(s) adopted by the Company
on April 15, 2020.


At the option of the Company and upon providing prior written notice to the
Registered Owner hereof, as shown on the books and records of the Company, this
Note may be prepaid in whole or in part, without penalty, at any time, and any
prepayment in part of this Note shall be applied to all or a portion of the
principal installments then outstanding as shall be specified by the Company. 
If all or a portion of this Note is called for redemption, it or the portion so
called will cease to bear Fee on the specified redemption date provided that
funds for the payment of the principal amount of the portion of the Note so
called for redemption and the accrued Fee thereon to the redemption date are on
deposit at the place of payment on the redemption date.


It is hereby certified and recited that all conditions, acts, and things
required to exist, be performed or happen, precedent to or in the issuance of
this Note, do exist, have been performed and have happened.  This Note is a
valid and legally binding general obligation of the Company and the full faith
and revenue of the Company are hereby pledged to the punctual payment of the
principal of and Fee on this Note according to its terms.


This Note may be transferred by the Registered Owner hereof in person or by its
attorney duly authorized in writing.  The Company may deem and treat the
Registered Owner as the absolute owner hereof for the purpose of receiving
payment of, or on account of, the principal hereof and Fee due hereon and for
all other purposes.


The provisions of this Note shall be construed and enforced under the laws of
the State of Delaware.










[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be signed by a duly
authorized officer of the Company and its seal to be impressed hereon and
attested by the manual signature of the Secretary of the Company, and this Note
to be dated April 28, 2020.


ARTESIAN WATER COMPANY, INC.






(SEAL)  
David B. Spacht
Chief Financial Officer and Treasurer




___________________________________
Joseph A. Dinunzio
Secretary